rendering its decision. Int'l Game Tech., 124 Nev. at 197, 179 P.3d at 558;
                see Saavedra-Sandoval, 126 Nev. at 595-96, 245 P.3d at 1200-01
                (explaining that the good-cause determinations under NRCP 4(i) are
                within the district court's discretion). Accordingly, we
                            ORDER the petition DENIED.




                                                             Gibbons


                                                                       PO&
                                                             Pickering



                cc: Hon. Stefany Miley, District Judge
                     Thorndal Armstrong Delk Balkenbush & Eisinger/Las Vegas
                     Richard Harris Law Firm
                     Eighth District Court Clerk




SUPREME COURT
     OF
   NEVADA
                                                      2
(0) I947A ceo